DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7,9, 10 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated  by Kaji et al (US 9,312,646)
With regard to claim 7 , Kaji et al disclose a cover (7)  for L-shaped connector comprising:
a cover main body (Fig. 11a, 11b) configured to integrally cover a connector section and a cable holding section (Fig. 7)  of an L-shaped connector having a connector portion ( 100) serving as a portion to be inserted into a connection port and a cable holding section  (30) configured to guide a cable from the connector section in a direction orthogonal to the connector section (Fig 2b);
a connector cover section that is configured to cover the connector section among the cover main body; and

    PNG
    media_image1.png
    390
    610
    media_image1.png
    Greyscale
finger hold section
a finger hold section provided on the connector cover section and protruding outward in a direction orthogonal to a center line of the connector portion.

    PNG
    media_image2.png
    368
    475
    media_image2.png
    Greyscale


With regard to claim 9 , Kaji et al disclose that  the finger hold section protrudes in two opposite directions across a center portion of the connector cover section.
With regard to claim 10 , Kaji et al disclose a finger hold prevention section (40) configured to prevent a finger from catching at the front surface side that is the insertion direction of the L-shaped connector is formed in the cable holding cover section configured to cover the cable holding section among the cover main body.
Claim(s) 7,9, is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated  by Kyoyama  (US 2012/0302085)
With regard to claim  7, Kyoama discloses  cover for L-shaped connector comprising:
a cover main body  (5) configured to integrally cover a connector section and a cable holding section of an L-shaped connector (4)  having a connector portion serving as a portion to be inserted into a connection port and a cable holding section configured to guide a cable (3)  from the connector section in a direction orthogonal to the connector section;
a connector cover section that is configured to cover the connector section among the cover main body; and
a finger hold section  (23) provided on the connector cover section and protruding outward in a direction orthogonal to a center line of the connector portion.
With regard to claim  9, Kyoama discloses  the finger hold section protrudes in two opposite directions across a center portion of the connector cover section.
Allowable Subject Matter
Claims 8, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses the specified configurations of 

the connector cover section having a cylindrical shape, and a cable holding cover section having a U-shaped shape covering a front surface side that is an insertion direction of the L-shaped connector and open on a back surface side that is opposite to the front side (cl. 8);

the finger hold prevention section being  formed as a plate established along a cable feeding direction on the front surface side of the cable holding cover section (cl. 11);

the cable holding cover section of the cover main body  beinglonger in the cable feeding direction than the cable holding section of the L-shaped connector that is covered (cl. 12).

3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								2/17/21